DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment filed 2/27/2021.
Claims 1-20 were directly and/or indirectly amended. No Claims were added and none were canceled.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Ali et al. (Ali hereinafter) US Patent Application Publication No. 20170236123 filed Feb. 15, 2017 and published Aug. 17, 2017 in view of IBM Unleashes Blockchain As-A-Service For Developers (IBM Delivers Blockchain As A-Service for Developers hereinafter), date added: 16 Feb 2016.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding Claim 1, Ali discloses a system, comprising: 

a first virtual node hosted by the service provider (Fig. 5, wherein the “virtual underlying blockchain” corresponds to virtual node, Ali); wherein the service provider includes a manager (Fig. 5, wherein the virtual chain” corresponds to manager, Ali) to: 
determine that data at the first virtual node satisfies a condition (Para. 0074, wherein the step if verifying the data value corresponds to satisfies a condition since based on the data value the determination will be where the data should be stored mutable storage or immutable storage, Ali); 
obtain a pointer to a shared storage area that is to store the data (Fig. 5, Para. 0086, wherein the index is a pointer, Ali); 

append the data to the distributed database ( Para. 002, wherein the method of updating an existing record corresponds to append the data, Ali).
Regarding Claim 2, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a system, wherein the distributed database as a service provider is a blockchain as a service (Baas) provider and wherein the manager is to control generation of the data through generation of a block in the blockchain (Para. 0022, wherein the method of generating a key pair to store the data corresponds to manager to control data, Ali).
Regarding Claim 3, Ali in view of IBM Delivers Blockchain As A-Service for Developers discloses a system, wherein: 
the first virtual node includes blockchain software coupled to a blockchain application external to the Baas provider (Para. 0022, wherein the remote site corresponds to external site and Para. 0021, wherein the blockchain is a software as shown in Para. 0017, Ali).  
Regarding Claim 4, Ali in view of IBM Delivers Blockchain As A-Service for Developers discloses a system, wherein: 
the first virtual node includes a blockchain application and blockchain software (Fig. 5, wherein the “virtual underlying blockchain” corresponds to virtual node, Ali); and 
the blockchain application is to receive the data from a network coupled to the Baas provider (Fig. 5, Ali).
Regarding Claim 5, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a system, wherein the manager is to provide the pointer to a second virtual node hosted by the service provider (Fig. 5, Para. 0086, wherein the index is a pointer, Ali).

Regarding Claim 7, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a system, wherein the first and second virtual nodes are managed by a same server of the service provider (Para. 0022, wherein the local site corresponds to the same server, Ali).
Regarding Claim 8, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a system wherein the condition is the data that exceeds a predetermined size (Para. 0018, wherein the block size corresponds to predetermined size, Ali).
Regarding Claim 9, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a method comprising: 
determining data at a first node satisfies a condition (Para. 0074, wherein the step if verifying the data value corresponds to satisfies a condition since based on the data value the determination will be where the data should be stored mutable storage or immutable storage, Ali); 
obtaining a pointer to a shared storage area for the data obtain a pointer to a shared storage area that is to store the data (Fig. 5, Para. 0086, wherein the index is a pointer, Ali); 
controlling generation of a block including the pointer (Para. 0089, wherein the method of generating a consensus hash corresponds to control generation of data, Ali); and 
appending the block to a blockchain without the data, wherein the first node corresponds to first virtual node hosted by blockchain-as-a-service (Baas) provider and wherein the first 
Regarding Claim 10, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a method, wherein the condition is the data exceeding a predetermined size (Para. 0018, wherein the block size corresponds to predetermined size, Ali).  
Regarding Claim 11, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a method, wherein: the first virtual node includes blockchain software which receives the data from a blockchain application external to the Baas provider (Para. 0018, wherein the block size corresponds to predetermined size, Ali). 
Regarding Claim 12, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a method wherein: 
the first virtual node includes a blockchain application and blockchain software; and the blockchain application receives the data from the network (Fig. 5, Ali).
Regarding Claim 13, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a method, further comprising: 
providing the pointer in the block to a second node which corresponds to a second virtual node hosted by the Baas provider (Fig. 5, Para. 0086, wherein the index is a pointer, Ali).
Regarding Claim 14, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a method wherein the pointer is provided to the second virtual node when the blockchain is queried by the second virtual node (Fig. 5, Para. 0086, wherein the index is a pointer, Ali).

Regarding Claim 16, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a non-transitory computer-readable medium comprising instructions, that when read by a manager of a blockchain-as-a-service (Baas) provider, cause the manager to: 
determine that data received by a first virtual node hosted by the Baas provider satisfies a condition (Para. 0074, wherein the step if verifying the data value corresponds to satisfies a condition since based on the data value the determination will be where the data should be stored mutable storage or immutable storage, Ali); 
obtain a pointer to a shared storage area that is to store the data (Fig. 5, Para. 0086, wherein the index is a pointer, Ali); 
control generation of a block including the pointer (Para. 0089, wherein the method of generating a consensus hash corresponds to control generation of data, Ali); and 
append the block to a blockchain without the data ( Para. 002, wherein the method of updating an existing record corresponds to append the data, Ali).
Regarding Claim 17, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a computer-readable medium, wherein the condition is the data exceeding a predetermined size (Para. 0018, wherein the block size corresponds to predetermined size, Ali).
Regarding Claim 18, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a computer-readable medium, wherein the first virtual node includes 
Regarding Claim 19, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a computer-readable medium, wherein: 
the first virtual node includes a blockchain application and blockchain software; and 
the blockchain application is to receive the data from a network coupled to the Baas provider (Para. 0018, wherein the block size corresponds to predetermined size, Ali).
Regarding Claim 20, Ali in view of IBM Delivers Blockchain As A-Service for Developers disclose a computer-readable medium, wherein the instructions are to cause the manager to provide the pointer to a second virtual node hosted by the Baas provider (Para. 0022, wherein the second underlying blockchain corresponds to second virtual node, Ali).

Conclusion
Other arts considered not applied Kozloski et al. US Patent No. 10693954.
Todd et al. US Patent No. 10484341.
Ojha et al. US Patent No. 10917233.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 6, 2021